IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT



 RUSSELL BERNER AND DONNA        : No. 84 MAL 2018
 BERNER, KENDALL DOBBINS, ROBERT :
 D. CLARK AND ROBERT W. WEBBER   :
                                 : Petition for Allowance of Appeal from
            v.                   : the Order of the Commonwealth Court
                                 :
 MONTOUR TOWNSHIP ZONING         :
 HEARING BOARD AND SCOTT         :
 SPONENBERG                      :
                                 :
 PETITION OF: SCOTT SPONENBERG   :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED to Petitioner’s first issue is stated as follows:


      (1)    Whether the Commonwealth Court erred by holding that the Nutrient
             Management Act (“NMA”), 3 P.S., §519, only preempts local ordinances as
             applied to farms that have an approved nutrient management plan and that
             small farms that are not required to submit nutrient management plans can
             be subjected to more stringent regulation than larger more intensive
             agricultural operations that are required to obtain approval of a nutrient
             management plan under the Nutrient Management Act.

             Allocatur is DENIED as to all remaining issues.




      The ancillary applications for Leave to File Amicus Briefs filed by the

Commonwealth of Pennsylvania, Office of Attorney General, the Pennsylvania Farm

Bureau and the PennAg Industries Association are DENIED.